DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 rejected under 35 U.S.C. 101 as the claimed invention is directed to non-statutory subject matter. The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because Claim(s) 2 describe(s) a computer program per se.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claims 1-3 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) mathematical operation steps of:
calculating a formula of a first dental arch based on an occlusion pressure data; calculating a formula of a second dental arch based on an occlusal contact positional data; calculating a transformation matrix that approximates the formula of the first dental arch to the formula of the second dental arch; and transforming positional information included in the occlusion pressure data to a new positional information with the transformation matrix.
This judicial exception is not integrated into a practical application because the steps are clear mathematical expressions or algorithm. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method steps of claims 2-3 are not tied to any machine, and thus, the scope of the claim is considered to include a person carrying out these steps mentally, without the help of an apparatus. 
In addition claim 1  recites A device for analyzing occlusion pressure that corrects occlusion pressure distribution, comprising an operation device. The device is not sufficient to transform the recited judicial exception of algorithm or mental process into a patent-eligible invention as the microprocessor is nothing more than a generic computing system coupled with data capture devices that is  limited solely by mere instructions to implement the abstract idea on a computer, or by recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190298502 A1	Measurement Device and a Method for Recording the Positions of Teeth
US 20160302901 A1	SYSTEM FOR DETERMINING THE CONTACT SURFACE AND THE DISTRIBUTION OF OCCLUSAL FORCES BETWEEN THE TEETH OF A PATIENT'S JAW, AND CORRESPONDING METHOD
US 20130052609 A1	OCCLUSAL PRESSURE MEASURING DEVICE AND OCCLUSAL PRESSURE MEASURING SYSTEM
US 5458487 A	System for analyzing occlusion condition
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619